Citation Nr: 0608521	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-36 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right knee.  

2.  Entitlement to service connection for bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1972 to April 
1974, and with the Army National Guard from February 1987 to 
February 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issue of service connection for a bilateral ankle 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is at least in equipoise that the veteran's 
degenerative arthritis of the right knee is secondary to his 
service-connected left knee disability.  


CONCLUSION OF LAW

The veteran's degenerative arthritis of the right knee is 
proximately due to or the result of his service-connected 
left knee disability.  38 U.S.C.A. §§  1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.102, 
3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome and remand detailed below, 
VA's fulfillment of its duties under the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), need not be 
addressed at this time.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service 
connection is not granted for disease incurred or injury 
sustained in service, but for disability resulting from 
disease or injury in service.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Service connection may be granted for certain specified 
diseases, including arthritis, which are shown to have become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  A finding of secondary service connection 
requires competent medical evidence to connect the asserted 
secondary disability to the service-connected disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Analysis

In furtherance of his claim, the veteran submitted an August 
2004 written opinion from Kenneth E. Newhouse, M.D., which 
was not considered by the RO.  The veteran, through his 
representative, has waived RO consideration of this evidence 
and the Board will consider it herein.  

Service medical records reveal that the veteran underwent an 
arthrotomy of the left knee in January 1973.  Service medical 
records are silent with respect to treatment for or 
complaints of a right knee disability.  In October 2003, the 
veteran was afforded a VA examination to address the etiology 
of his knee disabilities.  The examiner stated that the 
veteran's left knee disability was a residual of an injury 
caused in service, but found it questionable whether the 
veteran's right knee pain was secondary to his left knee 
disability.  In a subsequent rating decision of November 
2003, the RO granted service connection for a left knee 
disability.  

The veteran now seeks service connection for a right knee 
disability secondary to his service-connected left knee 
disability.  The veteran has submitted a February 2003 
opinion written by M.R. Mickelson, M.D. that addresses this 
contention.  Dr. Mickelson has stated that the veteran's left 
knee disability has caused him to compensate for this 
disability with his right knee and that this compensation has 
caused the veteran's right knee arthritis.  Treatment records 
from Dr. Mickelson clearly illustrate that the veteran has 
advanced degenerative arthritis of the right knee and has had 
surgery to relieve the same.  The aforementioned August 2004 
opinion offered by Dr. Newhouse states the same opinion 
offered by Dr. Mickelson, namely, that the veteran's right 
knee arthritis is caused by overuse secondary to his service-
connected left knee disability.  

The evidence is at least in equipoise that the veteran's 
degenerative arthritis of the right knee is secondary to his 
service-connected left knee disability.  While the VA 
examiner found it questionable that the veteran's 
degenerative arthritis of the right knee is secondary to his 
left knee disability, Drs. Mickelson and Newhouse have 
offered opinions that the veteran's right knee degenerative 
arthritis is secondary to his service-connected left knee 
disability.  VA examination in October 2003 revealed atrophy 
in the upper and lower parts of the veteran's left leg, thus 
supporting the contention that the veteran compensates for 
his left knee disability by using his right leg.  
Accordingly, the benefit of the doubt rule is applicable and 
secondary service connection for the veteran's degenerative 
arthritis of the right knee is established.  38 C.F.R. 
§§ 3.102, 3.303, 3.310.


ORDER

Entitlement to service connection for degenerative arthritis 
of the right knee is granted subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991), the Board may consider only independent 
medical evidence to support its findings.  The Court stated 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Colvin at 175.  

The veteran has stated that he injured one of his ankles 
while in service, but cannot remember which one, and his 
service medical records are silent with respect to treatments 
for or complaints of a unilateral or bilateral ankle injury.  
Treatment records from Dr. Mickelson and the VA indicate that 
the veteran is possibly suffering from degenerative arthritis 
of the left ankle.  Notably, Dr. Mickelson's January 2003 
opinion fails to state which ankle has developed arthritis 
thus possibly service connected.  The October 2003 VA 
examination discusses a possible left ankle disability, but 
provides no specific diagnosis of unilateral or bilateral 
ankle disabilities and references no x-rays.  The veteran now 
contends that he has a bilateral ankle disability caused by 
his service-connected left knee disability.  Accordingly, the 
Board finds that a medical examination is necessary to 
determine the presence and etiology of a possible unilateral 
or bilateral ankle disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to address the 
presence, etiology and severity of any 
unilateral or bilateral ankle disability.  
The claims folder should be made 
available to the examiner for review 
before the examination.  If a unilateral 
or bilateral ankle disability is 
diagnosed, the examiner should state 
whether it is at least likely as not 
(50/50) that the disability is related to 
service or a proximate result of the 
veteran's service-connected left and 
right knee disabiities.  The VA examiner 
should provide full rationale for the 
opinion in the form of a typewritten 
report and state that he reviewed the 
veteran's c-file.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


